SCHWARTZ, Chief Judge
(dissenting).
In my opinion, the undisputed facts, considered both individually and collectively, demonstrate that there was utterly no impropriety — that is, no coercion, promise, inducement, or deprivation of a cognizable constitutional right to counsel or otherwise — which can justify the suppression of this seventeen-year-old defendant’s knowing confession to the crimes with which he was charged. Gallegos v. Colorado, 370 U.S. 49, 82 S.Ct. 1209, 8 L.Ed.2d 325 (1962); Doerr v. State, 383 So.2d 905 (Fla.1980). I would therefore reverse the order under review.